Citation Nr: 0500929	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  02-00 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability.  

2.  Entitlement to service connection for the residuals of a 
concussion, including dementia, headaches, and personality 
changes.  


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from July 1950 to August 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

These claims were previously denied by the Board as not well-
grounded in January 2000; but, in January 2001, the appellant 
timely requested a readjudication under the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This was accomplished by 
the RO in the July 2001 rating action, and the present appeal 
followed.  

The appellant has also asserted claims seeking entitlement to 
service connection for Parkinson's disease (tremors), scars 
on his forehead, and for a hearing loss disability.  He has 
also claimed entitlement to an earlier effective date for the 
assignment of the current 20 percent disability rating for 
the service-connected left knee disability.  These matters 
are referred to the RO for appropriate action.  It is also 
noted that the appellant's current appeal for service 
connection for a stomach disability does not include the 
colon polyps/diverticula and other intestinal, rectal, or 
anal problems reflected by the medical evidence.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.  

2.  A chronic stomach disability, including gastroesophageal 
reflux disease (GERD) with dyspepsia, was not present in 
service or within one year thereafter, and is not related to 
service.  

3.  The appellant's head injury in service did not result in 
any chronic residual disability, including dementia, 
headaches, and personality changes.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a stomach 
disability is not established.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

2.  Entitlement to service connection for the residuals of a 
concussion is not established.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The VCAA was signed into law in November 2000 and is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West. 2002).  Regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated May 9, 2001, and June 11, 
2002.  In these letters the veteran was informed of what the 
evidence must show in order to support the claims and of what 
information or evidence was still needed from him.  The 
appellant was also asked to inform the RO of any additional 
evidence or information which he thought would support his 
claims, so that the RO could attempt to obtain this 
additional evidence for him.  Moreover, since the veteran was 
informed of the evidence that would be pertinent to his 
claims and requested to submit such evidence or provide the 
information necessary to enable the RO to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claims, extensive 
private and VA medical records dating from 1954 to 2003 have 
been obtained, and the appellant has submitted medical 
material in support of his claims.  The appellant has not 
identified any additional evidence or information which could 
be obtained to substantiate the present claims, and the Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issues were initially 
adjudicated by the RO in July 2001, after notification in May 
2001 and evidentiary development were accomplished in 
accordance with the VCAA; and the claims were last 
adjudicated on a de novo basis in June 2004 after the final 
VCAA letter was issued in June 2002 and extensive evidentiary 
development, including obtaining VA medical opinions 
concerning the merits of the present claims, had been 
accomplished.  In sum, the Board is satisfied that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The appellant was born in April 1930 and is currently 74 
years old.  The service medical records are negative for any 
relevant complaints or abnormal clinical findings when the 
appellant entered active service in July 1950.  In October 
1952, the appellant was kicked in the head during an 
organized football game and remained unconscious for 40-45 
minutes, after which he seemed oriented to time, place, and 
person.  Physical examination while the appellant was 
unconscious disclosed a contusion on the right supra-orbital 
ridge and maxillary area; and his eyes wandered from side to 
side; otherwise, there was no evidence of a head injury.  
Examination on the next day indicated that the pupils were of 
equal size, and his reflexes were normal.  X-ray films of the 
skull were negative, and the appellant was returned to light 
duty for two weeks, primarily because of a left knee injury 
which required further treatment later.  

The service medical records do not confirm that the appellant 
was also kicked in the stomach at this or any other time, and 
an upper gastrointestinal (GI) series taken in February 1953 
was normal.  No other relevant complaints or abnormal 
findings are reflected by the service medical records.  The 
report of the appellant's discharge medical examination in 
August 1954 indicates that there were no residuals from the 
brain concussion in October 1952, and that all other 
neurologic and psychiatric findings were normal, as were the 
appellant's digestive organs.  

An article from the October 1952 issue of Force Troops 
Bulletin commented on the appellant's aggressive play as a 
halfback for his unit's football team.  

The appellant was hospitalized at a VA facility in October-
November 1954 for the treatment of an acute episode of 
enteritis due to an unknown cause.  Laboratory tests and X-
ray studies revealed no significant abnormalities, and a 
barium enema failed to confirm diverticulitis.  The 
appellant's symptoms consisted of acute abdominal pain with 
nausea and vomiting, which rapidly subsided.  It was also 
reported that the appellant had been studied at other 
hospitals, but nothing had been found.  

Also in November 1954, the appellant was accorded VA 
vocational counseling.  He mentioned a broken hand and a torn 
ligament in his leg as service-connected problems limiting 
his employability; no mention was made at this time of 
concussion residuals or of stomach problems.  

Extensive VA medical records dating from 1990 to September 
2003 reflect ongoing treatments for multiple medical 
problems, including radiation therapy for prostate cancer, 
hypertensive cardiovascular disease with four-vessel coronary 
artery by-pass graft and aortic valve replacement, chronic 
airway obstruction, diabetes mellitus, benign neoplasms of 
the colon and rectum, diverticula of the colon, various eye 
problems, cellulitis of the feet, congestive heart failure, 
age-associated memory impairment and GERD dating from August 
1995.  A May 2002 list of the appellant's current medications 
included a total of 69 medications.  No cause has ever been 
identified for the appellant's complaints of recurrent and/or 
excessive burping, and repeated upper GI series have been 
negative for any pathology except for a small hiatal hernia 
seen in December 1992.  The esophagus, duodenum and stomach 
were all essentially negative on an upper GI series dating 
from May 1990.  

There are notations in the VA medical records concerning an 
essential tremor with questionable dementia/Alzheimer's 
disease dating from February 2000 after the appellant's wife 
had complained of him becoming more forgetful in the last 
year.  The VA medical records also reflect that, in April 
2000, a SPECT nuclear myocardial brain scan disclosed areas 
of increased uptake of radionuclides at the right frontal 
region, at both temporoparietal regions, and the right 
occipital region.  A CT brain scan in July 2000 showed 
diffuse cortical atrophy and residuals of previous lacunar 
infarctions within the head of each caudate nucleus, and the 
clinical assessment at this time was of early dementia.  A 
whole body Magnetic Resonance Imaging (MRI) study in February 
2001 reflected a slightly increased skull region uptake which 
was felt to be related to sutures and/or a slight 
hyperostosis.  

In April 2001, the appellant was hospitalized at a VA 
facility for the treatment of chest pains felt to be of 
gastrointestinal origin since he reported relief only after 
belching: the appellant's beta-blockers were temporarily 
discontinued because of the possibility of relaxing the lower 
esophageal sphincter.  In July 2002, a CT scan of the abdomen 
and pelvis was essentially negative.  

In January 2002, the appellant asserted that he was kicked in 
the stomach while playing football in service and had 
experienced "burping attacks" ever since.  He also stated 
his belief that his current dementia, tremor, aggressiveness, 
and headaches all stemmed from his 1952 head injury.  

The appellant has also submitted several articles concerning 
head injuries, concussions, brain injuries, and dementia 
pugilistica (boxer's syndrome) in support of his claim.  
These are not medical articles; but rather consist of news 
releases, internet bulletins issued by various law firms, and 
an article from the American Legion Magazine.  

In March 2001, the appellant was accorded a VA neurological 
examination.  The appellant's wife asserted during the 
interview that he had experienced headaches and mild but 
steady personality changes, particularly irritability and 
unbecoming social behavior, ever since the head injury in 
1952.  The Board notes in passing that these assertions by 
the appellant's wife are not corroborated by the available 
medical evidence, and that she later changed her 
recollections as to the chronology of his development of 
headaches and personality changes.  The VA neurological 
examiner reported a clinical impression of dementia, most 
likely due to vascular problems, but was unable to rule out 
the possibility that the concussion in 1952 was also 
involved.  The claims file was returned to this examiner in 
May 2001, at which time he repeated his impression that the 
appellant's dementia and neurological problems were the 
result of vascular disease of the brain, as demonstrated by 
the medical evidence of bilateral infarcts, etc.  However, it 
was also repeated by this examiner that it was possible that 
the appellant's headaches and personality changes began with 
the head injury in 1952, but that this was impossible to say 
at this particular time.  

In order for the appellant to prevail, the evidence must 
demonstrate that it is at least as likely as not that the 
head injury in 1952 caused the appellant's current 
neurological problems; the mere possibility of this, as 
expressed by the VA examiner in 2001, is not sufficient.  For 
obvious reasons, therefore, the Board finds these comments by 
this VA examiner to be less than helpful.  

In October 2002, the appellant was accorded a VA neurological 
examination by another VA physician.  Initially, no medical 
records were available for review other than copies of 
several brain scans brought by the appellant's wife which 
showed cerebral atrophy and diffuse abnormalities especially 
in the frontal lobes of the brain.  The appellant was not 
oriented for time, his fund of information was diminished, 
and his retentive memory and recent memory were dilapidated.  
He was, in fact, demented, concluded the VA examiner.  His 
wife stated that he began to develop signs of dementia about 
five years previously, and that a diagnosis of Alzheimer's 
disease was now assigned.  At this time, based upon this 
interview and examination, the VA examiner reported that the 
appellant's head injury in October 1952 bore no etiological 
or cause relationship to his dementia, whether of the 
vascular or Alzheimer's type.  This VA medical expert also 
reported that he was unaware of any recognized medical 
authority which clearly stated that post-traumatic headaches 
would last for 50 years after a mild-to-moderate closed head 
injury, although this was controversial to some extent.  
Finally, it was concluded that the appellant's personality 
changes were related to his dementia rather than to his head 
injury since his wife now assigned the development of these 
personality changes as coincident with his development of 
dementia, and the Board notes that this is also consistent 
with the available medical evidence.  The rationale for these 
conclusions was to be found in any textbook of neurology, 
according to the VA examiner.  

In January 2003, the entire VA claims file, including the 
historical medical records dating back to service and the 
supporting evidence submitted by and on behalf of the 
appellant, was returned to the October 2002 VA neurological 
examiner for his review and comment.  The VA physician noted 
that the internet information submitted by the appellant and 
his wife ignored the fact that the appellant has not 
demonstrated the symptoms of pugilistic dementia, which is an 
accumulative effect of repeated head trauma; and that the 
evidence does not demonstrate that the appellant suffered 
head trauma a sufficient number of times (only one incident 
is described in the medical records) to consider a diagnosis 
of pugilistic dementia.  It was further concluded by this VA 
medical expert that the appellant's current dementia was 
associated with cerebral vascular disease and the effects of 
aging, rather than with the remote head trauma in service.  
In fact, the appellant's loss of mental functions was 
considered to be entirely appropriate to his age.  A review 
of the claims file did not otherwise substantially change the 
medical opinion previously reported by this medical expert in 
October 2002.  

The appellant was also accorded a VA stomach examination in 
October 2002.  The claims file was available and reviewed by 
this VA examiner, who concluded that the appellant's current 
problems of GERD and a history of diverticulosis were not 
related to the head injury suffered in service (which the 
appellant has never contended).  The VA claims file was again 
returned to this VA examiner in January 2003 for futher 
review.  The examiner noted the appellant's complaints 
concerning recurrent episodes of burping since being kicked 
in the stomach in service; and he reported that work-ups by 
different GI specialists and the appellant's VA primary care 
physician had been inconclusive, although the kick in the 
stomach episode was not corroborated in the service medical 
records.  This VA expert therefore concluded that it was 
"not likely" that a kick in the stomach 50 years ago and 
the alleged burping episodes since then were causally related 
to the appellant's current stomach problems.  Since the 
appellant only needs to show that this causal relationship is 
"as likely as not," not "likely," this medical opinion is 
legally inadequate; but for the reasons discussed below the 
preponderance of the evidence is against the claim.  

The appellant contends that he was kicked in the stomach 
while playing football in service and that he has had 
recurrent and/or excessive burping ever since this episode.  
The service medical records do not confirm these contentions 
either concerning the appellant being kicked in the stomach 
or experiencing numerous episodes of burping.  However, for 
some reason not explained in the records, the appellant was 
given an upper GI examination in February 1953, which was 
completely normal, as was the clinical evaluation of the 
stomach on the separation medical examination in August 1954.  
According to the relevant medical records, the acute episode 
of enteritis for which the appellant was hospitalized in 1954 
resolved completely without any residual disability.  The 
Board can only conclude that the appellant experienced 
another such acute episode of stomach upset in February 1953 
which also resolved without residual disability.  The 
appellant's current stomach disability, GERD with dyspepsia, 
is not shown to have been present in service or for many 
years afterward, nor is this disability shown by competent 
medical evidence to be causally related to service or any 
incident therein.  Finally, the appellant has never responded 
to requests that he submit medical evidence to support the 
clamed nexus to service of his stomach problems.  
Accordingly, even without consideration of the legally 
deficient medical opinion dated in January 2003, the 
preponderance of the evidence is against the claim seeking 
service connection for stomach disability.  

Likewise, the head injury in service is not shown to have 
resulted in any chronic residual disability, other than 
perhaps the scars on the appellant's forehead which have been 
referred to the RO for further action.  The medical evidence 
of record demonstrates that the appellant's currently 
documented dementia with the accompanying personality changes 
was not present in service or for many years afterward.  The 
preponderance of the evidence establishes that the 
appellant's current dementia and personality changes are due 
to postservice cerebral vascular disease and the effects of 
aging, rather than to any incident in service.  Similarly, 
the appellant's headaches are not medically documented until 
many years after service, and the only credible medical 
evidence on this point, the VA medical opinions dated in 
October 2002 and January 2003, convincingly argue that these 
headaches are not related to the mild-to-moderate closed head 
injury of 50 years ago.  The VA medical opinions of October 
2002 and January 2003 are much more consistent with the 
medical evidence than the VA medical opinions of March/May 
2001, which merely asserts that a slight possibility of some 
causal relationship between the head injury in service and 
the current dementia cannot be entirely eliminated, although 
this is now impossible to determine so many years later.  As 
previously mentioned, this is legally inadequate for the 
Board's purposes.  

The appellant has maintained that, despite the unfavorable 
medical evidence, he still believes that his current dementia 
and stomach problems originated in service.  The Board 
recognizes the obvious sincerity of the appellant's belief in 
the merits of his claims; however, unsupported by medical 
evidence, a claimant's personal belief, however sincere, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 494 (1992); cf. Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Accordingly, this appeal will be denied as to both 
issues.  


ORDER

Service connection for stomach disability is denied.  

Service connection for the residuals of a concussion, 
including dementia, headaches, and personality changes, is 
denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


